Order entered August 15, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                            No. 05-22-00795-CV

                      IN RE TRACY NIXON, Relator

         Original Proceeding from the 162nd Judicial District Court
                           Dallas County, Texas

                                  ORDER
                 Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus. We also DENY relator’s motion for records.




                                        /s/ Erin A. Nowell
                                        ERIN A. NOWELL
                                        JUSTICE